Interim Decision #2372

MATTER OF GHUNAIM

In Deportation Proceedings
A-17650517

,Decided by Board April 17, 1975
Respondent was charged With the crime of murder in the first degree under 29 Ohio
Revised Code Annotated 2901.01 (1954). He pleaded guilty to a charge of Manslaughter First Degree, 29 Ohio Revised Code Annotated 2901.06 (1954), and was sentenced
to serve not less than one nor more than twenty years in the Ohio State Reformatory.
This manslaughter statute applies to both voluntary and involuntary manslaughter. In
order to determine whether a crime involving moral turpitude has been committed under
this statute, the conviction record must be analyzed. Here, respondent was indicted for
murder, a voluntary crime. Examination of the conviction record leads to the conclusion
that tho respondent's conviction was for voluntary manslaughter, a crime involving
moral turpitude. Since respondent was admitted to the United States in 1966, and
convicted of this crime involving moral turpitude in 1968, he was deportable under
section 241(a)(4) of the Immigration and Nationality Act.
CHARGE:
Order: Act of 1952—Section 241(a)(4) [8 U.S.C. 1251(a)(4))—Convicted of a crime involving moral turpitude committed within five years after entry and
sentenced to a year or more, to wit: manslaughter, first degree.
ON

BEHALF OF RESPONDENT:' Pro se

This is an appeal from the June 30, 1970 decision of the immigration
judge in which he found the respondent deportable as charged, denied
the respondent's application for temporary withholding of deportation
under section 243(h) of the Immigration and Nationality Act, found him
ineligible for any discretionary relief, and ordered his deportation. We
agree with the immigration judge, and shall dismiss the appeal.
The alien respondent, a native and citizen of Jordan, last entered the
United States on November 12, 1966. In the state of Ohio he was
indicted for murder in the first degree under 29 Ohio Revised Code
Annotated section 2901.01(1954). 3 The indictment stated that on September 4, 1968 he "unlawfully, purposely and of deliberate and premediI No person shall purposely, and either of deliberate and premeditated malice, or by
means of poison, or in perpetrating or attempting to perpetrate rape, arson, robbery, or
burglary, kill another. . . .

269

Interim Decision #2372
tated malice killed [a person]." The respondent originally pleaded not
guilty to the offense charged in the indictment. Subsequently he retracted his former plea of not guilty and entered a plea of guilty to
Manslaughter First Degree, 29 Ohio Revised Code Annotated section
2901.06 (1954), a lesser included offense. He was sentenced to the Ohio
State Reformatory for an intermediate period, not less than one year
nor more than 20 years.

The respondent is charged with being deportable under section
241(a)(4) of the Act as an alien in the United States who has been
"convicted of a crime involving moral turpitude committed within five
years after entry and either sentenced to confinement or confined therefor in a pr.son or corrective' institution, for a year or more. . . ." The
only issue to be resolved in this case is whether the crime of which the
respondent was convicted is one involving moral turpitude. If there is a
guilty plea to a lesser crime than that charged in the indictment, moral
turpitude is assessed on the basis of the crime to which the alien pleaded
guilty. Valenti v. Karmuth, 1 F. Supp. 370 (N.D.N.Y. 1932); Matter of
V—T—, 2 I. & N. Dec. 213, 214-15 (BIA 1944).
The respondent in this case was convicted under 29 Ohio Revised
Code Annotated section 2901.06 (1954) of manslaughter in the first
degree. 2 Before the 1935 codification of the Ohio criminal law, manslaughter was defined as follows: "That if any person shall unlawfully kill
another wthout malice, either upon a sudden quarrel, or unintentionally while the slayer is in the commission of some unlawful act, every
such person shall be deemed guilty of manslaughter." It has been held
by the Ohio courts that the present manslaughter statute encompasses
the same offenses as did the crime of manslaughter at common law,
including both voluntary and involuntary manslaughter. Patrick v. Baldridge, 107 Ohio App. 331, 159 N.E.2d 461 (1958); State v. McDaniel,

103 Ohio App. 1963, 1967, 144 N.E.2d 683 (1956). Murder and voluntary
manslaughter are crimes involving moral turpitude; involuntary manslaughter is not. Matter of Lopez, 13 I. & N. Dee. 725 (BIA 1971).
Because the Ohio statute includes both voluntary and involuntary
manslaughter, one of which involves moral turpitude and the other of

which does not, we must study the conviction record, i.e. the charge or
indictment, the plea, the judgment or verdict, and the sentence, to
determine under which aspect of the statute the respondent was convicted. Toper v. Miller, 87 F. Supp. 285, 287 (S.D.N.Y. 1949).
The indictment charged that the respondent "unlawfully, purposely
and of deliberate and premeditated malice killed [a person]." This is a
first degree murder charge. However, the respondent was not convicted
2 No person shall unlawfully kill another. Whoever violates this section. . . [exceptions
not relevant here] is guilty of manslaughter in the first degree, and shall be imprisoned not
less than one nor more than 20 years.

270

Interim Decision #2372
of first degree murder. He was convicted of first degree manslaughter, a
lesser included offense. Therefore, we must disregard those allegations
contained in the indictment which are pertinent only to the greater
crime but not to the lesser. Matter of Beato, 10 I. & N. Dec. '730, 732-3,
735 (S.I.O.; BIA 1964). See Matter of W—, 4 I. & N. Dec. 241, 245 (BIA
1951). The Ohio manslaughter statute -makes no mention of malice. It
simply states that manslaughter is the unlawful killing of another person, not amounting to murder. 29 Ohio Revised Code Ann. §2901.06
(1954), supra.
For the respondent to have been convicted of manslaughter in the
first degree, he had to have been convicted of unlawfully killing another,
either upon a sudden quarrel (voluntary), or unintentionally while in the
commission of some unlawful act (involuntary). State v. McDaniel,
supra. It is not alleged in the . indictment that the respondent was
involved in the commission of some unlawful act other than the unlawful
killing. It appears, then, that the conviction was not for involuntary
manslaughter, because a necessary element of that crime Was not alleged in the indictment. Id. The respondent was indicted for murder, a
voluntary act by definition. Both because it appears that he was not
convicted of involuntary manslaughter, and because he was indicted for
a voluntary crime, our examination of the conviction record leads us to

the conclusion that the respondent was convicted of voluntary manslaughter.
In Matter of S—, 2 I. & N. Dec. 559 (A.G. 1947), an Ohio case
involving the predecessor to section 2901.06, which was similar in wording and history to the statute here involved, the Attorney General found
that the convictions did involve voluntary manslaughter because the
original indictments, for second degree murder in that case, clearly
charged the alien with voluntary killing. Matter of Lopez, supra, is
distinguishable, although the Alaska statute involved there is virtually
identical to the one in the present ease, because the manslaughter
indictment in that case did not clearly charge that respondent with a
voluntary killing.
In sum, we find that the respondent's deportability as charged in the

order to show cause has been established by evidence which is clear,
convincing, and unequivocal. Moreover, we agree with the immigration
judge that the respondent is ineligible for discretionary relief and for
temporary withholding of deportation under section 243(h) for the reasons stated by the immigration judge in his excellent opinion. Accordingly, the following order will be entered.
ORDER: The appeal is dismissed.

271

